DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-15, 17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi et al. (US 20130106747 A1, hereafter Choi).


Regarding claim 1, Choi teaches a touch sensor, comprising: 
	a substrate layer (200) having an active region and a peripheral region (Fig. 3, [0041], where there is an upper substrate 200, the active region defined by the electrode patterns); 
	5a plurality of sensing channel columns (Rx) and a plurality of sensing channel rows (Tx) disposed on the active region of the substrate layer and extending in directions crossing each other (Fig. 3, [0041]-[0042], where there a plurality of electrode serials forming rows and columns and intersecting each other); 
	channel column traces (RRA1-RRA5, RRB1-RRB5) branching from the sensing channel columns and extending on the peripheral region (Fig. 3, [0042]-[0043], where there is a plurality of routing wires RR branching from the electrode serials Rx); 
	10channel row traces (TR1-TR5) branching from the sensing channel rows and extending on the peripheral region (Fig. 3, [0042]-[0043], where there are a plurality of first routing wires connected to electrode serials Tx); and 
	a trace connector (TJ1-TJ5, RJ1-RJ5) coupling the channel column traces branching from the same sensing channel columns (Fig. 3, [0044]-[0045], [0050], where jumper wires couple ends of routing wires together, e.g., RRA4 with RRB4).

	Regarding claim 2, Choi teaches the touch sensor of claim 1, wherein the channel column traces comprise first channel column traces (RRA1-RRA5) branching and extending from one end portions of each of the sensing channel columns, and second channel column traces (RRB1-RRB5) branching and extending from the other 

	Regarding claim 3, Choi teaches the touch sensor of claim 2, wherein the trace connector couples the first channel column trace and the second channel column trace branching from the same sensing channel column to each other (Fig. 3, [0050], where the jumper wires TJ connect the column routing wires to each other).

	Regarding claim 5, Choi teaches the touch sensor of claim 3, wherein the sensing channel column comprises first sensing electrodes arranged in a column direction, and a sensing electrode connector integrally connecting the first sensing electrodes to each other (Fig. 3, [0041]-[0042], [0046]-[0048], where the second electrode patterns 240a are connected to each other by connection patterns 240b).

	Regarding claim 6, Choi teaches the touch sensor of claim 5, wherein the trace connector and the sensing electrode connector are located at the same layer (Fig. 3, [0046]-[0048], where the traces are disposed as part of a same touch sensor panel layer).

	Regarding claim 7, Choi teaches the touch sensor of claim 3, wherein the channel row traces have a shape 10cut in a region intersecting the trace connector (Figs. 3 and 8, [0056]-[0058], where the routing wires have shapes cut in the region intersecting with the jumping wires).

	Regarding claim 8, Choi teaches the touch sensor of claim 7, further comprising first trace bridges electrically connecting cut portions of the channel row traces to each other (Figs. 3 and 8, [0056]-[0058], where the jumping wires have shapes cut in the region intersecting with the routing wires).

	Regarding claim 9, Choi teaches the touch sensor of claim 8, wherein the second channel column trace have a shape cut in a region intersecting the trace connector connected to the adjacent sensing channel column (Figs. 3 and 8, [0056]-[0058], where the routing wires have shapes cut in the region intersecting with the jumping wires).

	Regarding claim 10, Choi teaches the touch sensor of claim 9, further comprising second trace bridges 20electrically connecting cut portions of the second channel column trace to each other (Figs. 3 and 8, [0056]-[0058], where the jumping wires have shapes cut in the region intersecting with the routing wires).

	Regarding claim 11, Choi teaches the touch sensor of claim 10, wherein the sensing channel row comprises second sensing electrodes arranged in a row direction and bridge electrodes electrically connecting the adjacent second sensing electrodes (Fig. 3, [0046], where the electrode serials Tx comprise electrode patterns 220a with connection patterns 220b).

Regarding claim 12, Choi teaches the touch sensor of claim 11, wherein the bridge electrodes, the first trace bridges and the second trace bridges are located at the same layer, and comprise the same conductive material (Fig. 4, [0046]-[0049], showing the disposition of the traces and bridges).

	Regarding claim 13, Choi teaches the touch sensor of claim 10, wherein an increase and a decrease of length of the first trace bridges and the second trace bridges are alternately repeated along a column direction (Fig. 8, [0056]-[0058], where the jumping traces alternate in width along a column direction).

	Regarding claim 14, Choi teaches the touch sensor of claim 8, further comprising a guard line extending 10between the channel row trace and the channel column trace neighboring each other (Fig. 3, [0050], where there are ground wires separating the traces).

	Regarding claim 15, Choi teaches the touch sensor of claim 14, wherein the guard line has a shape cut in a region intersecting the trace connector (Figs. 8 and 9, [0056]-[0058], [0062], where the ground wires intersect the trace wires and thus have the shape cut pattern of Fig. 8).

	Regarding claim 17, Choi teaches the touch sensor of claim 2, the channel row traces comprise first channel row traces branching and extending from one end portions of each of the sensing 20channel rows, and second channel row traces branching and 

	Regarding claim 20, Choi teaches an image display device, comprising: 
	a display panel (DP) (Fig. 3, [0040]); and 
	the touch sensor (TSP) of claim 1 stacked on the display panel (Fig. 3, [0040]).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 20130106747 A1, hereafter Choi) in view of Jeong (US 20140028599 A1).

	Regarding claim 4, Choi would show the touch sensor of claim 3. But, Choi does not explicitly teach the touch sensor wherein the trace connector is integrally formed with the first channel column trace and the second channel column trace. However, this was well known in the art as evidenced by Jeong (Fig. 2, [0048], [0052], [0058]-[0059], where the connection pattern may be integrally formed with other .

	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 20130106747 A1, hereafter Choi) in view of Misaki (US 20150042903 A1).

	Regarding claim 16, Choi teaches the touch sensor of claim 15. But, Choi does not explicitly teach the touch sensor further comprising a guard bridge electrically connecting cut portions of the guard line to each other. However, this was well known in the art as evidenced by Misaki (Fig. 3, [0111], where the bridge wiring lines 142 connect cut portions of ground wiring line 141). Both Choi and Misaki teach touchscreens comprising guard or ground lines. Choi is silent with respect to ground line intersections with other wires. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a bridge for ground lines as taught by Misaki and that such an implementation would have yielded a predictable result.

	Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 20130106747 A1, hereafter Choi) in view of Jeon et al. (US 20160139728 A1, hereafter Jeon).

	Regarding claim 18, Choi would show the touch sensor of claim 1. But, Choi does not explicitly teach a window stack structure comprising: a window substrate; and the touch sensor of claim 1 stacked on the window substrate. However, this was well known in the art as evidenced by Jeon (Fig. 3, [0043], where there is a window substrate WIN facing the substrate 10). Both Choi and Jeon teach touch-sensitive devices. Choi is silent with respect to presence of a cover glass or other window substrate. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a window substrate as taught by Jeon into the touch device of Choi and that such an incorporation would have yielded a predictable result.

	Regarding claim 19, the combination of Choi and Jeon would show the window stack structure of claim 18. Jeon in the combination further teaches the window stack structure comprising a polarizing layer disposed between the window substrate and the touch sensor or disposed on the touch sensor (Fig. 3, [0043], where there is a polarizing plate POL disposed between the substrate 10 and the window substrate WIN).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER D MCLOONE whose telephone number is (571)272-4631. The examiner can normally be reached M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 5712727671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.